Exhibit 10.3
 
Entrust Planting Agreement


Part A: Hunan Xiangmei Food Co., Ltd.
Party B: (Local Township Government)


For the purpose to develop good quality of agriculture, increase the income for
local farmers, accelerate the agriculture development, Party A plans to enter
the contractor agreement with the Party B to plant the Glutinous Rice within the
territory of Party B.  This Agreement is entered into by and between the
parties, for the purpose to better manage and develop the producing of the
Glutinous Rice crops, upon friendly consultations and negotiations, on terms and
conditions mutually agreed upon as follows:


1.  
Party B agrees to lease total 1,000 Mu (666.66 Square Kilometer) land to Party A
for the purpose to plant Glutinous Rice with the fee of ￥150.00/Mu.



2.  
Party A agrees to enter the planting order agreements with the farmers desired
by Party B to plant the Glutinous Rice on the above leased total 1,000 Mu land
with the planting payment price of ￥581.00/Mu payable to the farmers.



3.  
Party A agrees to provide Party B the seeds, pesticides and the chemical
fertilizer required for the above planting; Party B agrees to provide the
necessary tools.



4.  
Party A shall be responsible to form the Planting Leading Groups, constituted of
each member from each Party, for the purpose to supervise and manage the related
planting daily matters in the processing of planting development and the parties
shall be responsible respectively for the related matters.



5.  
Party A shall provide Party B necessary instructions on technologies for the
planting and Party B shall supervise the farmers to follow the required
technology measures desired by Party A during the planting.



6.  
Party B shall produce the required Glutinous Rice with the standard of 450 kg/
Mu to Party A.  In the event Party B fails to produce the above minimum quantity
requirement, Party A has the right to reduce the purchase price payment
accordingly at the fair market price for the un-produced total amount (this
clause is not applicable in the event of the Force Majeure).



7.  
This Agreement shall be executed in duplicate upon the following signatures of
the parties, and each executed copy shall constitute an original but both of
which together shall constitute one and the same instrument.



    Party A: (Corporate
Seal)                                                                          Party
B: (Individual Signature and Seal)
    Date: 02/    /2010

 
 
 
 

--------------------------------------------------------------------------------